[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This is an appeal from the assessment of damages made by the defendant after he had condemned, pursuant to statute, approximately 261 square feet of plaintiff's property for a permanent slope easement in conjunction with the state project for the widening of Route 80 in the town of East Haven. The plaintiff's property is located on the corner of Route 80 (Foxon Road) and Foxon Boulevard in the town of East Haven and has approximately 3200 square feet of land area. The land is almost entirely occupied by a one story brick building, housing a package store, and a beauty salon. The plaintiff, in 1976, was granted a special exception by the East Haven Zoning Board so as to permit her to modify the building in non-conformity with bulk requirements. The building as it stands would appear to encroach onto neighboring property and also beyond state highway lines. Exhibits B, C, p. 3. The only off-street parking available to the plaintiff is located in front of the building on the Route 80 CT Page 1555 side. There is a small space at that point that would accommodate one car, maybe. However the plaintiff has for many years used the area within the state highway line for parking and this accommodated several automobiles.
While the state will now use all the area within the highway lines for highway purposes, the land of the plaintiff which it has condemned is for minor slope purposes only. Exhibit C, pictures 1 and 4. The land is still fully available for use by the plaintiff except for the erection of structures. The land is of course, subject to the bulk requirements of the town of East Haven zoning laws as previously mentioned.
The state's appraiser has made his evaluation on a before and after basis and has used sales of land for comparables that occurred close to the date of taking. Moreover, two of his three sales are of property located either on Route 80 or less than a city block therefrom. Exhibit 1, pictures 1  3. They are also located approximately one-half mile from subject property. Exhibit 1, map.
The plaintiff's appraiser's testimony and voluminous report, Exhibit C, fail to persuade this court that it should follow his rather tortuous route to reach his conclusion.
The notice of condemnation and assessment of damages filed by the defendant, Exhibit A, indicates that damages are assessed in the amount of $1500. The defendant's appraiser has testified that it is his opinion that the damages suffered by the plaintiff are in the amount of $2,000. Exhibit 1.
The court finds that the plaintiff in aggrieved by the assessment by the defendant of $1,500. damages to the plaintiff for the taking of the slope easement referred to herein and damages are reassessed in the amount of $2,000. Appraisal fees in the amount of $600. are awarded to the plaintiff.
HAROLD M. MULVEY STATE TRIAL REFEREE